Citation Nr: 9901062	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  95-31 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric or 
other disorder manifested by memory loss, claimed as 
secondary to service-connected heart disease.

2.  Entitlement to an increased evaluation for heart disease, 
currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The appellant had active service from December 1958 to 
December 1982.

This case comes to the Board of Veterans Appeals (Board) 
from an August 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which an 
evaluation in excess of 30 percent was denied for the 
appellants service-connected heart condition.  The case also 
comes to the Board from a May 1996 decision of a RO hearing 
officer in which the claims of entitlement to service 
connection for a psychiatric disorder secondary to service 
connected heart disease, and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities were denied.  

A decision has been made as to the issue of entitlement to 
service connection for a psychiatric disorder.  However, the 
remaining issues, entitlement to an increased evaluation for 
heart disease and entitlement to individual unemployability, 
have been remanded as explained herein.



FINDING OF FACT

There is no current clinical evidence of record which 
establishes the presence of a psychiatric disorder or any 
other disability manifested by memory loss, or which 
establishes an etiological link between such a claimed 
disorder and service or a service connected heart condition, 
to include medication taken therefor.


CONCLUSION OF LAW

The appellant has not presented evidence of a well-grounded 
claim for entitlement to service connection for a psychiatric 
disorder or other disorder manifested by memory loss, claimed 
as secondary to service-connected heart disease.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that service connection is warranted 
for a psychiatric disorder.  Specifically, he maintains that 
he has experienced symptoms which include chronic fatigue and 
forgetfulness as a result of taking medication for his 
service connected hypertension and heart condition and 
asserts that service connection is therefore warranted on a 
secondary basis.

Applicable Law and Regulations

Secondary Service Connection

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (1998); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Well-grounded Claims

The threshold question as to all claims presented is whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist the appellant in the development of his claim does 
not arise unless and until a well-grounded claim is 
presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The service medical records reflect that upon enlistment 
examination conducted in August 1958 psychiatric evaluation 
was normal.  The records were negative for complaints, 
findings, treatment or for a diagnosis of a psychiatric 
disorder.  On separation examination conducted in December 
1982, there was no indication of a psychiatric disorder.  

A VA examination was conducted in March 1983, at which time 
diagnoses which included chronic hypertension and mild 
hypertensive cardiomyopathy were made.  The appellant did not 
complain of any psychiatric symptomatology at that time nor 
was a diagnosis of a psychiatric disorder made.

By rating action of June 1983, service connection was granted 
for hypertension, for which a noncompensable evaluation was 
assigned.  

In February 1993, the appellant filed a claim for an 
increased evaluation for his heart condition and indicated 
that he had undergone heart bypass surgery in February 1993.  
Private medical records were received which showed that the 
appellant underwent elective cardiac catheterization and 
coronary artery bypass grafting in February 1993.  By rating 
action of May 1993, the RO granted a 100 percent evaluation 
for hypertension and coronary artery bypass graft under the 
provisions of 38 C.F.R. § 4.30, effective from February 15, 
1993 to March 31, 1994.  Thereafter, a 30 percent evaluation 
was assigned under Diagnostic Codes 7101 and 7017, effective 
from April 1, 1994.

A VA hypertension examination was conducted in February 1994.  
The medical history reflected that the appellant had a 
history of hypertension since 1955 and that he had been on 
medication for control of hypertension since 1978.  It was 
noted that he underwent coronary artery bypass grafting in 
February 1993.  The appellant complained of sleeping problems 
but indicated that he was not depressed.  The report 
indicated that the appellant slept as many as 13 hours a day 
and that he was fatigued quite a bit of the time and was 
gaining weight.  It was noted that he was taking Allopurinol, 
300 mg a day; Atenolol, 100 mg a day; and 10 mg of Hytrin a 
day.  The diagnoses included a history of hypertension with 
hypertensive tendencies, a history of coronary artery bypass 
grafting, and extreme obesity. 

In May 1995, the appellant submitted a statement indicating 
that the combination of drugs which he took for his heart 
condition was affecting him mentally.  This statement was 
construed by the RO as a claim of entitlement to service 
connection for a psychiatric disorder claimed as secondary to 
the service connected heart condition.

Private medical records were submitted for the file which 
included an entry dated in September 1989, at which time the 
appellant complained of memory loss as a side effect of the 
medication, Atenolol.  The record indicated that the memory 
loss had improved.  Also included in the medical records was 
a fact sheet on Hytrin which indicated that it was taken to 
treat high blood pressure and that the side effects could 
include dizziness, drowsiness, constipation, headache, nasal 
congestion, and rarely impotence.  A private medical record 
dated in March 1994 showed that the appellant complained that 
he did not have mental concentration like before surgery and 
that he thought it could be related to his blood pressure 
medication.  In a private medical report of contact dated in 
May 1994, the appellant complained of memory loss, and mental 
confusion was noted.  

The records also showed that the appellant had applied for 
Social Security disability benefits in 1994 and that in 
conjunction with that application he had been examined by a 
psychologist in June 1994.  At that time verbal memory score 
was 95, visual memory was 116, and general memory was 103, 
attention and concentration index was 100, and delayed recall 
index was 96.  These scores were noted to be in the normal 
range.  The psychologist indicated that while the appellant 
described a memory and concentration loss, such could not be 
documented.  However, it was noted that the appellant was not 
on his blood pressure medicine at the time of the examination 
and that the blood pressure medication might be causing 
substantial problems.  

The appellant presented testimony at a hearing held at the RO 
in October 1995.  The appellant testified that he was 
experiencing side effects from a medication called Hytrin 
which he was taking for control of his hypertension.  He 
stated that taking Hytrin had primarily resulted in memory 
loss as well as confusion.  He testified that he had not 
changed medications because he had experienced adverse 
reactions to other medications which had been prescribed for 
hypertension.  The appellant also testified that a doctor had 
told him that in 2 to 3 percent of the cases memory loss 
could result (from the use of Hytrin).  

A VA examination for diseases of the heart was conducted in 
November 1995.  The examination report indicated that the 
appellants medications included 10 mg of Hytrin a day, 20 mg 
of Accupril a day, Allopurinol and aspirin.  The examiner 
indicated that the hypertension was still poorly controlled.  
It was noted that the appellant had not taken his Hytrin for 
the prior 22 hours because he felt that the medication made 
him feel tired and fatigued.  The appellant also complained 
of memory problems.  The examiners assessments included: 
status post coronary artery bypass in February 1993, 
exogenous obesity, subjective memory deficit, severe 
uncontrolled hypertension, and controlled sleep apnea.

A VA examination for mental disorders was also conducted in 
November 1995.  It was noted that the appellant was on 
medications which included 10 mg of Hytrin a day for 
hypertension, 10 mg of Accupril a day, and Allopurinol for 
gout.  He complained that the Hytrin caused drowsiness which 
resulted in lack of mental tracking as well as low 
concentration.  The appellant complained of lack of 
concentration.  Upon objective examination, the appellant 
could remember three out of three things immediately.  The 
examiner noted that the appellant had been seen by a 
psychologist in 1994 at which time verbal memory score was 
95, visual memory was 116, and general memory was 103, and it 
was determined that there was no evidence of memory 
impairment.  The examiner stated that taking the June 1994 
testing into consideration as well as the findings made upon 
examination, the appellant did not seem to have any memory 
impairment and that his concentration abilities seemed fairly 
good.  No Axis I or Axis II diagnoses were made.

Analysis

As mentioned above, the initial matter which must be resolved 
on appeal is whether the appellant has presented a well-
grounded claim.  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In order for a claim for secondary service connection to be 
well-grounded, the appellant must present medical evidence to 
support the alleged causal relationship between the service-
connected disorder and the disorder for which secondary 
service connection is sought.  See Jones v. Brown, 7 Vet. 
App. 134 (1994).

The appellant contends that he has experienced mental 
problems primarily manifested by memory loss as a result of 
medication taken for his service connected hypertension and 
heart condition, and that accordingly service connection on a 
secondary basis is warranted.  The Board notes that the 
medical records clearly document a service-connected 
disability; heart disease; thus, the second prong of the 
Caluza analysis has been satisfied.

As noted above, one element of a well-grounded claim is a 
presently-existing disability stemming from the disease or 
injury alleged to have begun in or been aggravated by 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Absent evidence of a current disability, the claim is not 
well grounded.

In this case, although there are subjective complaints of 
memory loss by the appellant, a medical diagnosis of a 
psychiatric disability or any disability manifested by memory 
loss has not been made.  Since no competent medical evidence 
of current existence of a psychiatric disorder or of any 
disability manifested by memory loss has been presented, this 
claim is not well grounded and must be denied, since the 
first prong of the Caluza analysis has not been met.

Moreover, the record does not contain any competent medical 
evidence which establishes an etiological nexus between the 
appellants service-connected heart condition, to include 
medication taken therefor.  Following a review of the record, 
the Board concludes that no such etiological link is shown by 
the current medical evidence.  The Court has held that "[i]n 
the absence of competent medical evidence of a current 
disability and a causal link to service . . ., a claim is not 
well grounded." Chelte v. Brown, 10 Vet. App. 268, 271 
(1997). 

The Board notes that although the appellant himself has 
etiologically linked his currently claimed memory loss to 
medication taken for his service connected heart condition, 
the Court has held that lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993), and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Further, the Board notes that the appellant indicated in his 
October 1995 hearing testimony that a doctor had told him 
that in a small percentage of cases, memory loss could result 
from taking Hytrin.  However, the Court has held that the 
appellant's accounts of statements made to him by physicians 
cannot render the claim well grounded.  The connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  Moreover, the 
appellant did not testify that the doctor had specifically 
linked his claimed memory loss to taking the medication 
Hytrin.  The Board observes that the Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

Because the appellant has not submitted medical evidence 
establishing the existence of a current psychiatric disorder 
or any other disability manifested by memory loss, or any 
medical evidence supporting his contention that his currently 
claimed psychiatric disorder is related to service or to a 
service connected heart condition, specifically medication 
taken therefor, it is concluded that he has failed in his 
duty to submit evidence which would justify a belief by a 
fair and impartial individual that the claim is plausible.  
See Tirpak, 2 Vet. App. at 611.  Accordingly, the claim is 
denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the appellant has not submitted a well 
grounded claim for entitlement to service connection for a 
psychiatric disorder.  The Board finds that the appellant has 
been accorded ample opportunity by the RO to present argument 
and evidence in support of his claim.  Any error by the RO in 
deciding this case on the merits, rather than being not well 
grounded, was not prejudicial to the appellant.

Further, because the claim of entitlement to service 
connection for a psychiatric condition is not well grounded, 
the VA is under no duty to further assist the appellant in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a). VAs obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the appellant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69, 78 (1995). The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, 
the VA is not on notice of any known and existing evidence 
which would make the service connection claim plausible, and 
thereby, well-grounded.  The Boards decision serves to 
inform the appellant of the kind of evidence which would be 
necessary to make his claim well grounded.


ORDER

Service connection for a psychiatric disorder is denied.


REMAND

The appellant contends that his service-connected heart 
condition is more severe than the current 30 percent rating 
indicates.  The Board finds that the appellants claim for 
increased compensation benefits is well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Based on a review of the file, the 
Board concludes that there is a further VA duty to assist him 
in developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 19.9, 3.159 (1998).

The appellant is currently evaluated under 38 C.F.R. § 4.104, 
Diagnostic Codes 7101 for hypertensive vascular disease and 
7017 for coronary artery bypass.  However, 38 C.F.R. § 4.104 
was changed, effective January 12, 1998, and now includes new 
rating criteria for both hypertensive vascular disease and 
coronary artery bypass, which may still be found at 
Diagnostic Code 7101 and 1017, respectively.  See 62 Fed. 
Reg. 65207-65224 (1997).  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The Board notes that the issue of entitlement to an increased 
evaluation for a heart condition, currently evaluated as 30 
percent disabling was most recently considered in a May 1996 
hearing officers decision and was also considered in 
conjunction with a claim for individual unemployability based 
upon service connected disabilities, which was most recently 
adjudicated in April 1997.  Inasmuch as the claim has not 
been considered subsequent to the amended rating criteria 
which became effective in January 1998, the new rating 
criteria have not been provided for the appellant or applied 
to the claim.

Particularly in light of the amended rating criteria, the 
evidence of record does not provide a clear picture of the 
severity of the appellants heart condition.  Initially, the 
Board notes that the most recent medical evidence of record 
is dated in 1995 and that the most recent VA examination of 
the heart was conducted in November 1995.  Specifically, the 
evidence does not clearly establish the predominant level of 
the appellants diastolic blood pressure.  The Board notes 
that a VA examination to assess the current severity of the 
service-connected heart disease as comports to both the new 
and old rating criteria would prove helpful.  The examination 
should include metabolic equivalent (MET) testing, and the 
examiner should report clinical findings which correlate with 
the new and old rating criteria.  It would also be helpful to 
obtain the most recent treatment records that is those dating 
from 1996 forward in order to more accurately trace the 
predominant level of the appellants diastolic blood pressure 
and the current severity of his disability.

Subsequently, the RO must apply the new rating criteria in 
amended 38 C.F.R. § 4.104, Diagnostic Codes 7101 and 7017, 
and any other appropriate Diagnostic Codes to the appellant 
claim to determine whether the new or former rating criteria 
is more favorable to the claim.

With regard to the appellant's claim for a total rating based 
on individual unemployability, the Board finds it appropriate 
to forego adjudication of this issue while the claim for an 
increased rating for a heart condition is being developed.  
The two issues are inextricably intertwined because 
adjudication of the increased rating claim may affect the 
merits and outcome of an adjudication of the total rating 
issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Babchak 
v. Principi, 3 Vet. App. 466 (1992); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  The United States Court 
of Veterans Appeals (Court) has held that the duty to assist 
includes the duty to obtain thorough and contemporaneous VA 
examinations, including examinations by a specialist when 
indicated, and the duty to obtain pertinent medical records.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990)

Consequently, the case is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his heart 
disease from January 1996 forward.  After 
obtaining the appropriate releases from 
the appellant where necessary, the health 
care providers should be contacted and 
requested to provide all treatment 
records in their possession pertaining to 
the appellant.  If these records are 
unavailable or are duplicates of those 
already on file, that fact should be 
annotated in the claims folder. Any 
available records should be associated 
with the claims folder.

2.  Thereafter, the appellant should be 
scheduled for a VA cardiology examination 
in order to determine the severity of his 
service-connected heart disease.  In 
conjunction with the examination, the 
examiner should carefully review the 
claims folder.  The examination report 
should include, but is not limited to, 
answering the following questions:  (1) 
Does the appellant suffer from angina on 
moderate exertion?  (2) Is ordinary 
manual labor feasible; is light manual 
labor feasible; or is more than sedentary 
employment precluded?  (3) At what level 
of METS score does the appellant 
experience dyspnea, fatigue, angina, 
dizziness, or syncope?  (4) Does the 
appellant suffer with left ventricular 
dysfunction? If so, what is its ejection 
fraction?  (5) The examiner is also asked 
to report the appellants blood pressure 
and following review of his most recent 
medical records, indicate the range in 
which the appellants diastolic blood 
pressure is predominantly shown.  Any 
additional symptomatology associated with 
heart disease and the severity of such 
should be reported.  Occurrences of 
congestive heart failure or evidence of 
heart enlargement should be noted.  All 
indicated tests, including metabolic 
equivalent (MET) testing, should be 
conducted and the findings of the 
examiner must address the presence or 
absence of the manifestations described 
in both the revised rating schedule and 
the previous criteria.  The report of the 
examination should be associated with the 
appellants claims folder.

3.  After the development requested above 
has been completed, the RO should review 
the appellants claim.  All pertinent 
law, regulations, and Court decisions 
should be considered.  The review of the 
issue of entitlement to an increased 
evaluation for heart disease should 
consider the provisions of the VA 
Schedule for Rating Disabilities 
pertaining to cardiovascular disease 
effective prior to and as of January 12, 
1998.  The claim should be resolved under 
the criteria that is more favorable to 
the appellant.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO should 
also readjudicate the issue of 
entitlement to a total disability 
evaluation for compensation purposes on 
the basis of individual unemployability.

If the benefits sought are not granted, the appellant should 
be afforded a supplemental statement of the case that 
contains all relevant laws and regulations and be afforded 
the applicable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this remand is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  While this case is in remand status, the 
appellant is free to submit additional evidence and argument 
on the question at issue.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
